Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on April 16, 2021 is acknowledged.  
On page 8 of the reply, claims 1-4, 7, 11-16 and 19 are stated as being directed to Species I; however, this is incorrect as claims 7 and 19 are not directed to Species I.  Accordingly, claims 7 and 19 are withdrawn from consideration.  
Claims 1-4 and 11-16 are pending for examination.  Claims 5-10 and 17-20 are withdrawn from consideration.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 14, 2019 and July 03, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 11 is objected to because of the following informalities:  the terms “switchuing” and “switchung” are misspelled and should both be replaced with --switching--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12:  In lines 3 and 6 of the claim, the term “positioned” used to describe the claimed protruding portion renders the claim indefinite.  Applicant’s usage of said term in the context of the instant application makes unclear the metes and bounds of the claimed invention.  In describing the protruding portion, paragraph [0052] of the written description states: “[a] protruding portion 119 protrudes from the metal frame 110.”  This feature is also recited in claim 1 as “a protruding portion protruded from a side of the metal frame.” Nowhere in the specification does Applicant use the term “positioned” to describe the protruding portion in relation to the metal frame further adding to the lack of clarity of the usage of said term in the claim. Since the scope of the limitation is unclear claim 1 is considered indefinite.  For the purposes of applying prior art, the Examiner interprets the term “positioned” as protruded.
 Claims 13-16 depend from independent claim 12 and are rejected for the same reason.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (U.S. Publication No. 2017/0048363) in view of BEIJING XIAOMI TECHNOLOGY CO. (CN 207354360, hereinafter ‘360).
Claims 1 and 12: LEE discloses a wireless communication device (fig. 9A) comprising, an antenna structure comprising: a metal frame (902, 904, 906); and at least one feed source (920, 940); wherein a side of the metal frame defines a first gap (910) and a second gap (940), the first gap and the second gap divide the metal frame to at least two radiation portions (para. [0131]), the at least one feed source is electrically connected to each of the at least two radiation portions and feeds a current to each of the at least two radiation portions (fig. 9A; See also paras. [0134] and [0135]). 
LEE fails to disclose a protruding portion protruded from a side of the metal frame. Chinese document ‘360 discloses a protruding portion (bulge 2, fig. 1) protruded from a side of the metal frame; document ‘360 further discloses obtaining a display with better visual capabilities and more positive screen surface by locating components such as a camera beyond the surface of the display (See Abstract). It would have been obvious to one of ordinary skill in the art to have combined the teachings of the document ‘360 with the device of LEE, and protruded a protruding portion from a side of the metal frame; the motivation would have been to have obtained a display with better visual capabilities and more positive screen surface.  The modified invention of LEE would have yielded wherein 
Claim 13:  The modified invention of LEE, (‘360, Abstract) further discloses a display unit (touch display) comprising a complete unnotched display plane and being received in the metal frame; and an optical module (camera) received in the protruding portion (’360, fig. 1). 

Allowable Subject Matter
Claims 2-4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT KARACSONY whose telephone number is (571)270-1268.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Robert Karacsony/Primary Examiner, Art Unit 2845